Citation Nr: 1452092	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  09-45 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to restoration of the full rate of disability compensation benefits based on work release status while incarcerated prior to January [redacted], 2009.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from June 1974 to August 1982.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

In April 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record.  
In June 2014, the Board remanded the appeal and directed the Agency of Original Jurisdiction (AOJ) to contact the Wisconsin Department of Corrections to obtain answers to several questions about the Veteran's status after being transferred to the work release facility.  In July 2014, the answers were received from the Winnebego Correctional Center, and the issue on appeal was readjudicated.  The case now returns to the Board after satisfactory completion of the ordered development; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  In September 2007, VA was informed that the Veteran had been incarcerated since June [redacted], 2007 at a state penal institution.
 
2.  The Veteran was incarcerated from June [redacted], 2007 to January [redacted], 2009 due to the commission of a felony. 

3.  During the Veteran's period of incarceration, service connection was in effect for duodenal ulcer, rated at 10 percent; tinnitus, rated at 10 percent; pseudofolliculitis barbae, rated at 10 percent; and residuals of a fracture of the left great toe, rated noncompensable (i.e., 0 percent).
 
4.  In a November 2007 decision, which became final, the RO reduced the Veteran's compensation benefits to 10 percent, effective from October 21, 2007.  

5.  The Veteran was transferred to the Winnebego Correctional Center on July [redacted], 2008 and released on January [redacted], 2009.
 
6.  Effective from January [redacted], 2009, the full rate of compensation benefits was reinstated. 
 
7.  The Veteran did not have work release status while incarcerated at the Winnebego Correctional Center.  


CONCLUSION OF LAW

The criteria for restoration of the full rate of disability compensation benefits based on work release status while incarcerated prior to January [redacted], 2009 are not met.  38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 3.665 (2014).  
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is inapplicable to matters of pure statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002).  In this case, there is no debate as to the relevant facts.  Rather, the issue turns on an application of the law to those facts.  Whether the Veteran in this appeal is entitled to restoration of the full rate of disability compensation benefits based on work release status is a question of law; therefore, VA's duties under VCAA do not apply to this appeal.

Notwithstanding that this case turns on the question of whether the Veteran was in a work release status during the relevant time period, the Veterans Law Judge (VLJ) restated the Veteran's contention that he believed he was in work release status, then listened to testimony pertaining to prison and work release status.  The Veteran presented testimony regarding the specifics of his status and activities while at the prison facility for the relevant time period, and both the Veteran and representative reflected that they understood the need to present evidence showing work release status to qualify for restoration of the benefits.  As such, there was no missing or overlooked evidence on the question of the Veteran's status during this time, only a legal question as to whether the status qualified as a work release program.  The Board remanded this case for further clarification as to the Veteran's status.  For these reasons, the VLJ substantially complied with the requirements of 38 C.F.R. 
§ 3.103 (2014).  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  

Legal Criteria for Restoration of Full VA Benefits Based on Work Release Status

The law and regulations provide that any person who is incarcerated in a Federal, State, or Local penal institution in excess of 60 days for conviction of a felony will not be paid compensation in excess of that amount specified in 38 C.F.R. § 3.665 beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313(a)(1); 38 C.F.R. 
§ 3.665(a).  If there was no apportionment at the time of release from incarceration or if the released person is reunited with all dependents for whom apportionment was granted, the released person's award shall be resumed the date of release from incarceration if VA receives notice of release within one year following the release. Otherwise, the award shall be resumed the date of receipt of notice of release.  
38 C.F.R. § 3.665(i).  The term "release from incarceration" includes participation in a work release or halfway house program, parole, and completion of sentence.  38 C.F.R. § 3.665(b).

Analysis for Restoration of Full VA Benefits Based on Work Release Status

The Veteran seeks restoration of the full rate of disability compensation benefits based on alleged work release status while incarcerated prior to January [redacted], 2009.  He has not alleged any other basis for restoration of the full rate of disability compensation benefits prior to January [redacted], 2009, nor is any other basis or theory raised in the record.  At the Board hearing, the Veteran testified that he participated in a work release camp at the Winnebago Correctional Center for approximately three months until he sustained a severe right thumb injury and was taken off work release.  He contends that he had "work release status" during the period of participation in the program before the thumb injury.  

By way of background, in September 2007, VA received notice that the Veteran had been incarcerated since June [redacted], 2007 through an employee with the Milwaukee Secure Detention facility who had contacted VA to inquire about a disability check received for the Veteran from his family.  The Veteran was incarcerated from June [redacted], 2007 to January [redacted], 2009 due to the commission of a felony.  During the Veteran's period of incarceration, service connection was in effect for duodenal ulcer, rated at 10 percent; tinnitus, rated at 10 percent; pseudofolliculitis barbae, rated at 10 percent; and residuals of a fracture of the left great toe, rated noncompensable (i.e., 0 percent).  In November 2007, the RO reduced the Veteran's compensation benefits to 10 percent, effective from October 21, 2007.  The Veteran did not appeal the November 2007 decision, and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).   

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the Veteran participated in a work release program while incarcerated at the Winnebago Correctional Center.  In August 2008, the Veteran contacted VA asking to have the VA disability compensation reinstated to its full rate because he was now at a work release camp.  He directed VA to contact the Winnebego Correctional Center to confirm his participation in a work release program.  In February 2009, an agent with the Wisconsin Department of Corrections reported that the Veteran was at a work release facility but was not "on work release" during the period of incarceration because he did not meet all the requirements for work release and was not released to the public.  

Pursuant to the Board remand order asking for additional clarification regarding the Veteran's status while at the Winnebego Correctional Center, an agent with the Wisconsin Correctional Center explained, in a response received in July 2014, that the Veteran was transferred to the Winnebego Correctional Center for custody reduction purposes on July [redacted], 2008, was a member of the general population and worked in the correctional facility's kitchen during the period of incarceration, and was released from the correctional facility on January [redacted], 2009.  The agent also explained that the requirements for being on work release status (i.e., participating in a work release program) while the Veteran was at Winnebego Correctional Center was the availability of work with companies in the area, and the ability to maintain appropriate adjustment.  The agent further explained that the difference between residing at a work release facility and participating in a work release program was the ability to gain employment with an outside employer.   

Although the Veteran has testified at the Board hearing that he worked offsite in the work release program, sustained a right thumb injury in 2009, and that the injury was the reason why he was taken off of the work release program, the evidence shows that the Veteran never participated in the work release program at Winnebego Correctional Center because he did not meet the requirements and was not released to the public.  The records maintained by the Winnebego Correctional Center are presumed to have been accurately recorded in the regular course of correctional center record keeping, and pursuant to duties to record accurately the Veteran's status while incarcerated at the facility, to include any participation in a work release program.  Additionally, the correctional facility agent addressed the Veteran's specific status while at the prison.  "There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties."'  Ashley v. Derwinski, 
2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).  To rebut the presumption, the Veteran bears the burden of producing clear evidence that Winnebego Correctional Center did not follow its regular practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 309.  The Veteran does not present such evidence in this case.  

Thus, the evidence shows that the Veteran was not a participant in the work release program at any time during his period of incarceration at the Winnebago Correctional Center, notwithstanding the Veteran's understanding that duties he was performing at the facility constituted work release.  Because the Veteran was not a participant in a work release program during the relevant time while incarcerated at the Winnebego Correctional Center, the appeal must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Restoration of the full rate of disability compensation benefits based on work release status while incarcerated prior to January [redacted], 2009 is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


